DETAILED ACTION

1. It is hereby acknowledged that 17/361510 the following papers have been received and placed of record in the file: Remark date 06/29/21  

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Double Patenting
4.   	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,102,107.   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to Bit Index Explicit Replication for forwarding of multicast packets in a network.  The main difference is U.S. Patent 11,102,107 explains an auto-discovery message to include an auto-discovery route as an Inclusive (I)-Provider Multicast Service Interface (PMSI) (I-PMSI) route, which would be obvious to send configuration or attributes for a specific or one subdomain.       

Instant Application (17/361510)                		   U.S. Patent (US 11,102,107) 
1. A method comprising:
 at an ingress router configured to perform Bit Index Explicit Replication (BIER) for forwarding of multicast packets in a network: 
 receiving auto-discovery messages that indicate BIER subdomains of a BIER domain of the network to which egress routers that originated the auto-discovery messages respectively belong; 
constructing mappings between the egress routers and the BIER subdomains to which the egress routers respectively belong based on the auto-discovery messages;
 determining a minimum set of the BIER subdomains to which all of the egress routers belong based on the mappings;
 and forwarding the multicast packets limited to the minimum set of the BIER subdomains to all of the egress routers.

1. A method comprising: at a first router configured to perform Bit Index Explicit Replication (BIER) for forwarding of multicast packets in a network: storing configuration information that includes multiple subdomain identifiers for corresponding ones of multiple subdomains of a BIER domain of the first router, and that indicates the first router is able to forward the multicast packets for a virtual private network on the multiple subdomains; and during an auto-discovery procedure: generating an auto-discovery message to include an auto-discovery route as an Inclusive (I)-Provider Multicast Service Interface (PMSI) (I-PMSI) route, and route attributes having the multiple subdomain identifiers encoded into one or more Extended Communities; and sending the auto-discovery message to a second router of the virtual private network.

The remaining claims are similar to patent application claims.




Examiner’s Note:
For allowance consideration of claims 1-20 applicant would also need to submit a terminal disclaimer.   

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 


Pfister et al(US 2018/0278521) explains a BIER algorithm can be described as an alternative method of multicast forwarding. The algorithm does not require any multicast-specific trees, and hence does not require any multicast-specific tree building protocols. Within a given “BIER domain”, an ingress node encapsulates a multicast data packet in a “BIER header”. The BIER header identifies the packet's egress nodes in that domain. Each possible egress node is represented by a single bit within a bitstring. To send a packet to a particular set of egress nodes, the ingress node sets the bits for each of those egress nodes, and clears the other bits in the bistring. Each packet can then be forwarded along the unicast shortest path tree from the ingress node to the egress nodes. Thus there are no per-flow forwarding entries.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478